Title: To John Adams from Alexander Gillon, 8 March 1781
From: Gillon, Alexander
To: Adams, John



Sir
Amsterdam 8th. March 1781

Since I have been Honoured with Your Excellency’s Reply of 12th November to my Application to You the same day in behalf of the State of South Carolina, fresh disappointments have arisen that Caused unavoidable delays, and thereby Accumulating Expences. These disappointments could not be foreseen nor expected, and were, the delay of 280 Men, all the Ammunition, and Cloathing I had paid for ever since the 1st August last, and which were Collected at Dunkirk to be moved to here as soon as I directed, This I did the Moment the Ship was over all the Shoals: but to my Astonishment those Men were without my knowledge employed by the Chevalier de Luxembourg (who raised them for State Account) on the Jersey Expedition, whilst I was daily expecting them, till the Ice forced me to seek shelter in the Creeks near the Texel, at an amazing Expence of Lighterage, being Obliged to take all out of the Ship. By this movement only, The Ship was saved from a total Loss by the Ice, She is Yesterday come out of the said Creeks, and is now taking all in, with the utmost expedition: The Chevalier de Luxembourg is also forwarding the 280 Men, and the Materials—so that if Wind and Weather permit, we will be ready to sail direct for Boston, Rhode Island, or Philadelphia, in about Four Weeks.
This is the State of things, excepting the disagreeable necessity I find myself in for want of Monies to pay the Ship’s disbursements here, every Shilling I had of the State’s being expended and my Friends here having advanced as much as they could spare, on my present Security. I have now left nothing undone that forebodes Aid, nay, have even applied to the Regency of this City, also to the West India Company, in Behalf of the State of South Carolina, for a Loan of Fifty to One Hundred Thousand Guilders, Their Reply was no Relief, In this Case, Who can I apply to but to Your Excellency who has been partly an Eye Witness to my Struggles in Europe, for what? to Add my feeble Aid in so Glorious a Cause as we are all embarked in. It is for Your Country Sir that this Aid is required. And I am sure You adore that Country too much not to Enable me to Conduct a Ship to them that may prove of so much service to the Continent in Generall. Your Excellency may deem it wrong in me to trouble You on this Occasion, but Sir who is it we are to expect Aid and Relief from, if we do not procure it from Americans, Your Excellency I know is in want of Money for the Continent also, and may have none to spare for the distress’d State of South Carolina, but my Application to You now is not for Money. But As Your Excellency has opened a Loan on Bonds, payable in Ten Years, and that those Bonds are not all Placed yet, I would Propose to Your Excellency to let me have Fifty of these Bonds, for Account of the State of South Carolina—say, Fifty Thousand Guilders, in these blank Bonds, under such Instrument of Writing as You will Judge consonant to my Powers from said State. For these Bonds Sir, I may procure the Monies from Old Friends and Acquaintances, that would not Subscribe to the Loan, nor that will not lend me Monies on Account of the State of South Carolina, because it is Invaded by Our Enemies.
Your Excellency observes it is not Cash I ask, neither that which can cause You any disquiet thereafter. And as Your former denial was at a time when You had not opened Your Loan, nor had Bonds ready, I am led to believe You will not refuse the Aid so easily now in Your Power to Grant, because you have no Authority for assisting me. Permit me to Observe Sir—That if Americans were only to serve their Country, when they had the highest Authority for it, more Irregularities would be the consequence than could now proceed from Your enabling a Ship in one of the States’ Service to get home, and enabling upwards of One Hundred Americans to get to their Families from whom they have been drove these 2 or 3 Years to serve their Country. It is no merit in me to make this Remark, That had I only acted by Orders since this War begun, I should have returned to America long since neither have become Guarantee in my Name for the State of South Carolina, for upwards of Twenty Thousand Pounds Sterling, borrowed for them, and now expended for their Service—No Sir—This is no Merit, for one who has long been prepar’d to Sacrifice his Treasure and his Life for to do every thing in his power to serve the Country, either with or without Orders Neither was it Merit in the Honble. R. Izard Esqr. (to whom I had only similar Letters of Introduction as to You) when he joined me in his private Name, in a security of 400,000 Tournois, borrowed for the State, because both He and I conceiv’d it to be our Duty to assist Our Country whenever we had it in our power, either with or without Orders.
Your Excellency observes—That it would be a precedent for the Commissioners now in Europe from Massachusetts Bay, Virginia and Pennsylvania, if You was to Aid me. To that, Admit my observing, that none of these Commissioners are in the Situation I am in. I know none of them that has procured such a Ship for the Use of the Continent which has upward of £15,000 Sterling of usefull Goods on board on Credit, and which is so Situated that for the want of ƒ50,000 Ship Goods, and Men, will be detained. But allowing, Sir, they were in such State, I humbly conceive it would be a pleasing precedent You would establish, and that each State, as well as the Continent in General, would deem themselves under the greatest Obligations to You for. Your Excellency may say—Why not sell those Goods? I have Sir, Sold some, at much less than they Cost—but was I to sell any now, I could not procure one Half of what they Cost, owing to the total stagnation of Trade—but This I will do, if Your Excellency thinks it will be more Convenient. Do You Take for Account of the Continent, all the Merchandize I have on board—which Consists of prepared Iron for Ship Building, Cordage, Canvas, Blanketts, Woollens, and Slops of all kinds, The Value Amounting to about £15,000 Sterling—Advance thereon, the Bonds I now Ask, and I will oblige myself to deliver these Goods, to the Order of Congress, at such Ports as you think these Articles are most wanted at, by the 1st. July next at farthest.
This, Sir appears to me, a Just and favorable Proposition, for no doubt Congress wants such Goods. You cannot have them Chose better nor have so good an Opportunity to Land them in America, it takes no Money from You, it is sending such Goods to Congress on a Ten Years Credit, that they else would not have, And it is helping the Continent in General, And the State of South-Carolina in particular, without any trouble or Inconvenience to Yourself, Thus the Goods would be either Mortgaged or Sold to You in behalf of Congress.
In short, Your Excellency now fully knows my Situation, and its Causes—Also, That it is You only that can enable the Ship to Sail, for without this—Your Aid, I see no prospect but of her laying where She is. I have done my utmost, have held out to the last, and if I cannot pay these Debts I must do as others have done, return Passenger the first Opportunity, and give an Account of a Three Years Absence, entirely devoted to the business I was sent on. But when I call to mind Your Excellencys firm Attachment to Your Country, and Your Humane disposition, I feel Comforted, firmly trusting that You will never loose such an Opportunity of serving Your Country, nor of Helping Your Brave, and suffering Countrymen now on board, thus prevent their coming on Shore, in the deepest Poverty (loosing their 8 Months, hard, and sore Labour), to beg perhaps daily Food from You, or any that would have Compassion on them for so are matters advanced now, that the Moment the Ship is Ready for Sea, and the Officers and Men see She is still detain’d I shall be ask’d the Reason; Honour and Justice will then lead me to tell them it is because I cannot procure Monies to pay the Ships Debts. That Said, Sir, I foresee every Officer and Man will not wait further hopes, but will quit the Ship and come to this Town to get to any place where they can get Food and Raiment, as not one of them has any other Shelter or support but the Ship. The Consequences of this I can easier feel than describe. Thus, for Your Country’s sake, for every Sake, enable me to avoid this Catastrophé, so fatal to the Honour, the Interest and the Credit of America, and of every American here. What a Triumph would not such an Event be to Our Enemies. As to My Fate, Sir, I must await it with the Hopes proceeding from this Confidence, That I have done all my humble Abilities could suggest and that I cannot blame myself for any Step I have taken, nay not even of having quitted a happy home for Three Years, bound myself as Security for the State, to the extent of my Fortune, and Involv’d myself in the danger of being every Moment sent to a Goal for debts I contracted for a Country that I have not the Honour of being a Native of.
Your Excellency will much Relieve and Oblige me to Honour me with Your Reply as soon as possible and to believe that I Am with the utmost Respect & Esteem Dear Sir Your Excellency’s most Obedt., & most hble Servt.

A. GillonCommodore of the navy of the State of South Carolina

